1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                ***

7     COLLEEN WESTLAKE, et al.,                    Case No. 3:19-cv-00023-MMD-WGC

8                                  Plaintiffs,              ORDER REGARDING
             v.                                                 MOTION FOR
9                                                         PRELIMINARY INJUNCTION
      CHRIS MILLER, et al.,
10
                                Defendants.
11

12   I.     SUMMARY

13          This is a case concerning the roundup of wild horses in Palomino Valley. Before

14   the Court is Plaintiff Colleen Westlake and American Wild Horse Preservation Campaign’s

15   (“AWHC”) motion for preliminary injunctive relief (“Motion”) (ECF No. 2). The Court has

16   reviewed the parties’ various responses and replies. (ECF Nos. 11, 12, 14, 29, 30.) The

17   Court also heard oral argument on the Motion on January 28, 2019. (ECF No. 32.) For the

18   following reasons, the Court denies the Motion as it relates to horses other than Lady. The

19   Court will defer ruling on the Motion as it relates to Lady pending an evidentiary hearing.

20   Accordingly, the temporary restraining order issued relating to Lady (ECF No. 7) will be

21   extended pending the evidentiary hearing.

22   II.    FACTUAL BACKGROUND

23          The following allegations come from the Complaint (ECF No. 1) unless otherwise

24   indicated.

25          Members of the Pyramid Lake Paiute Indian Tribe (“Tribe”) and employees of

26   Cattoor Livestock Roundup, Inc. (“Cattoor”) rounded up feral horses that were on privately

27   owned land in Palomino Valley using motorcycles, ATVs, a helicopter, and men on

28   horseback on January 4, 2019. (ECF No. 1 at 4.) The Tribe hired Cattoor to assist with the
1    roundup. (Id.) Members of the Tribe returned to the Valley on January 5, 2019, and

2    continued rounding up horses. (Id.)

3           Among the horses that were gathered was Lady, a horse that Plaintiff Westlake

4    purchased from the Nevada Department of Agriculture (“Department”) on July 11, 2018.

5    (Id. at 5; ECF No. 2-3 at 2.) Other privately owned horses were also caught in the roundup.

6    (ECF No. 1 at 5.)

7           During the roundup, Plaintiffs called the sheriff’s office to report the roundup, but

8    the sheriff’s office instructed Plaintiffs to contact the Department. (Id.) The Department

9    then instructed Plaintiffs to contact the sheriff’s office. (Id.)

10          A Department employee cleared the horses for shipment on the morning of January

11   6, 2019, by issuing brand inspection clearance certificates for the horses even though he

12   did not have proof that the horses belonged to the Tribe. (Id. at 5-6.) The employee may

13   have been Defendant Doug Farris, an animal industry administrator, or his subordinate,

14   Defendant Chris Miller, an enforcement supervisor, acting under Farris’s instruction or

15   authorization. (Id. at 4-6.)

16          Plaintiff Westlake informed the Department on January 7, 2019, that Lady had been

17   caught in the roundup. (Id. at 6.) Defendant Farris told Westlake that the Department was

18   inspecting the horses and would notify her if Lady was found. (Id. at 7.) Nevertheless,

19   Plaintiffs allege that Lady had already been sold and was being shipped to slaughter. (Id.)

20          Plaintiffs allege that the horses are currently being shipped to a slaughterhouse in

21   Mexico or Canada. (Id.)

22   III.   PROCEDURAL BACKGROUND

23          Plaintiffs filed the Complaint on January 16, 2019, asserting the following claims:

24   (1) violation of NRS § 569 et seq.; (2) violation of the right to procedural due process under

25   42 U.S.C. § 1983; and (3) conspiracy under § 1983. (ECF No. 1 at 9-12.) Plaintiffs seek

26   declaratory and injunctive relief. (Id. at 12-17.)

27          Plaintiffs filed the Motion the same day, seeking eight forms of relief: (1) an

28   injunction prohibiting the Tribe from rounding up any horses that are not on reservation

                                                      2
1    land without first abiding by the provisions of NRS Chapter 569; (2) a mandatory injunction

2    requiring Defendants to return Lady to Plaintiff Westlake; (3) a mandatory injunction

3    requiring Defendants to return all the horses that were gathered to Palomino Valley; (4) a

4    mandatory injunction requiring Defendant Quillan to contact involved horse shippers and

5    cause the horses to be returned to the Tribe or Palomino Valley; (5) a mandatory injunction

6    requiring the Tribe to hold all the horses that were gathered or return them to Palomino

7    Valley; (6) a mandatory injunction requiring the Department to produce the brand

8    inspection clearance certificates; (7) a mandatory injunction requiring Defendants to

9    provide to Plaintiffs’ counsel the names of any shipping companies used to transport the

10   horses that were gathered; and (8) an injunction prohibiting the slaughter of the horses

11   that were gathered. (ECF No. 2 at 15-16.)

12          The Court issued a temporary restraining order (“TRO”) ex parte on January 17,

13   2019, ordering Defendants to refrain from slaughtering or taking to slaughter Plaintiff

14   Westlake’s horse Lady. (ECF No. 7 at 1.)

15          The Court held a hearing (“the Hearing”) on the Motion on January 28, 2019, and

16   dismissed the claims against the Tribe, the Department, and Quillan, thereby mooting

17   Plaintiffs’ first, fourth, fifth, and sixth requests for relief in the Motion. (ECF No. 32.) The

18   remaining Defendants are Farris, Miller, and Cattoor.

19   IV.    LEGAL STANDARD

20          A preliminary injunction may be issued if a plaintiff establishes: (1) likelihood of

21   success on the merits; (2) likelihood of irreparable harm in the absence of preliminary

22   relief; (3) that the balance of equities tips in his favor; and (4) that an injunction is in the

23   public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “[I]njunctive

24   relief [is] an extraordinary remedy that may only be awarded upon a clear showing that

25   the plaintiff is entitled to such relief.” Id. at 22 (citation omitted). The Ninth Circuit has held

26   that “‘serious questions going to the merits’ and a hardship balance that tips sharply toward

27   the plaintiff can support issuance of an injunction, assuming the other two elements of the

28   ///

                                                     3
1    Winter test are also met.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th

2    Cir. 2011).

3            Relief that “orders a responsibly party to take action” is treated as a mandatory

4    injunction. Marlyn Nutraceuticals, Inc. v Mucos Pharma GmbH & Co., 571 F.3d 873, 879

5    (9th Cir. 2009) (quoting Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996)). A mandatory

6    injunction “goes well beyond simply maintaining the status quo pendent lite and is

7    particularly disfavored.” Id. (quoting Anderson v. United States, 612 F.2d 1112, 1114 (9th

8    Cir. 1980)). Courts should deny requests for mandatory preliminary injunctions unless the

9    facts and law clearly favor the moving party. Stanley v. Univ. of S. Cal., 13 F.3d 1313,

10   1320 (9th Cir. 1994) (quoting Anderson, 612 F.2d at 1114). “In general, mandatory

11   injunctions are not granted unless extreme or very serious damage will result[,] and are

12   not issued in doubtful cases.” Park Vill. Apartment Tenants Ass’n v. Mortimer Howard Tr.,

13   636 F.3d 1150, 1160 (9th Cir. 2011) (alteration in original) (quoting Marlyn, 571 F.3d at

14   879).

15   V.      DISCUSSION

16           Plaintiffs have not shown a likelihood of success on the merits of their conspiracy

17   claim. In addition, Plaintiffs have not shown a likelihood of success on the merits of their

18   § 1983 claim as it relates to horses other than Lady. The Court will hold an evidentiary

19   hearing to determine whether Plaintiffs can show a likelihood of success on the merits of

20   their § 1983 claim as it relates to Lady.

21           A.     Conspiracy Claim

22           Plaintiffs have not demonstrated a likelihood of success on the merits of their claim

23   for a conspiracy under § 1983 because Plaintiffs’ allegations about the existence of an

24   agreement are conclusory. “To state a claim for a conspiracy to violate one’s constitutional

25   rights under section 1983, the plaintiff must state specific facts to support the existence of

26   the claimed conspiracy.” Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989) (citing

27   Coverdell v. Dep’t of Soc. and Health Servs., 834 F.2d 758, 769 (9th Cir. 1987)). The

28   plaintiff must show “an agreement or meeting of the minds to violate constitutional rights,”

                                                   4
1    and “[t]o be liable, each participant in the conspiracy need not know the exact details of

2    the plan, but each participant must at least share the common objective of the conspiracy.”

3    Crowe v. County of San Diego, 608 F.3d 406, 440 (9th Cir. 2010) (alteration in original)

4    (quoting Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002)). Plaintiffs allege that

5    “Defendants entered into an agreement with the Tribe that the tribe would trespass onto

6    private property[,] round[]-up the feral horses on those properties, and get them onto

7    reservation land. Then the Department through Defendant Miller would issue brand

8    certificates transferring the ownership to the Tribe so the Tribe could sell the horses to

9    Defendant Quillan, which would then allow her to sell them to a slaughterhouse(s).” (ECF

10   No. 1 at 12.) This conclusory allegation is unsupported by any allegations that Defendants

11   even knew each other, much less engaged in communications that would be necessary

12   to establish an agreement as alleged. See Woodrum v. Woodward County, 866 F.2d 1121,

13   1126 (9th Cir. 1989) (citing Lockary v. Kayfetz, 587 F. Supp. 631 (D. Cal. 1984))

14   (“[A]llegations of conspiracy must be supported by material facts, not merely conclusory

15   statements.”). Plaintiffs assert in their reply that a conspiracy existed because a Tribal

16   member stated that the roundup would not have happened if notice had been provided

17   (ECF No. 30 at 8), but the implication of that statement is not readily ascertainable. And

18   in any event, the Complaint does not include allegations about this statement. Accordingly,

19   the Court finds that Plaintiffs have not shown a likelihood of success as to their conspiracy

20   claim.

21            B.    § 1983 Claim as to Horses Other than Lady

22            Plaintiffs have not demonstrated a likelihood of success on the merits on their

23   § 1983 claim as it relates to horses other than Lady. Plaintiffs asserted at the Hearing that

24   certain Nevada statutes give them protected property interests in notice of roundups, the

25   sale of feral horses, and the feral horses themselves, but the Court disagrees because the

26   relevant statutes do not give Plaintiffs legitimate claims of entitlement.

27            “The Due Process Clause forbids the governmental deprivation of substantive

28   rights without constitutionally adequate procedure.” Shanks v. Dressel, 540 F.3d 1082,

                                                   5
1    1090-91 (9th Cir. 2008) (citation omitted). “Not every procedural requirement ordained by

2    state law, however, creates a substantive property interest entitled to constitutional

3    protection.” Id. at 1091 (citations omitted). “Rather, only those ‘rules or understandings’

4    that support legitimate claims of entitlement give rise to protected property interests.” Id.

5    (quoting Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)).

6           A state statute creates a constitutionally protected property interest only when it

7    “compels a result ‘upon compliance with certain criteria, none of which involve the exercise

8    of discretion by the reviewing body.’” Id. (quoting Thornton v. City of St. Helens, 425 F.3d

9    1158, 11640-65 (9th Cir. 2005)). Thus, specific, mandatory, and carefully circumscribed

10   requirements can constrain discretion enough to give rise to a property interest. Id. (citing

11   Foss v. Nat’l Marine Fisheries Serv., 161 F.3d 584, 588 (9th Cir. 1998)). “Conversely, ‘a

12   statute that grants the reviewing body unfettered discretion . . . does not create a property

13   right.’” Id. (quoting Thornton, 425 F.3d at 1164).

14          In Shanks, for example, the plaintiffs argued that they were deprived of procedural

15   due process when they did not receive notice and an opportunity to be heard before the

16   city of Spokane issued a building permit to the defendants. Id. at 1089. The plaintiffs

17   claimed a constitutionally protected property interest in the denial of the building permit

18   based on the city’s failure to comply with its own process for issuing building permits. Id.

19   The court found that the plaintiffs did not have a legitimate claim of entitlement to the denial

20   of the permit because the code did not impose particularized standards that significantly

21   constrained Spokane’s discretion to issue the permits in question. Id. In fact, the

22   commission responsible for issuing the permits had “the freedom to negotiate ‘different

23   management standards’ for any particular piece of property” and the director of planning

24   services was allowed to apply “‘other factors of public interest’” in an unspecified way.” Id.

25   Having determined that the plaintiffs did not have a substantive property interest in the

26   outcome of the procedure, the court also determined that the plaintiffs were “not

27   constitutionally entitled to insist on compliance with the procedure itself.” Id. The court

28   reasoned that “[t]o hold otherwise would immediately incorporate virtually every regulation

                                                    6
1    into the Constitution.” Id. (quoting Clemente v. United States, 766 F.2d 1358, 1364 (9th

2    Cir. 1985)).

3           Plaintiffs primarily asserted at the Hearing that they have a legitimate claim of

4    entitlement to sales of feral horses based on NRS §§ 565.090, 100, 130, and 150; NRS

5    §§ 569.040, 075, 080, 100, and 110; NRS § 561.148; and NRS § 501.100. Of these

6    statutes, only NRS §§ 569.075 and 080 relate to the sale of feral livestock. But neither

7    actually requires the Department to sell feral livestock. NRS § 569.075 gives the

8    Department the option to sell, stating that the Department “may sell all feral livestock which

9    it has gathered.” NRS § 569.080 also merely gives the Department the option to sell,

10   requiring the Department to sell, hold, or place unclaimed estrays. Because neither of

11   these statutes compels the Department to sell feral livestock, Plaintiffs lack a legitimate

12   claim of entitlement to such a sale.

13          Plaintiffs further argue that they have a legitimate claim of entitlement to the feral

14   horses themselves based on NRS § 501.100, which provides that “[w]ildlife in this State

15   not domesticated and in its natural habitat is part of the natural resources belonging to the

16   people of the State of Nevada.” The Court finds this argument unpersuasive because NRS

17   § 501.100 is expressly designated a “legislative declaration”—not a guarantee of

18   substantive property rights.

19          Plaintiffs also seem to argue that they have a protected property interest in the

20   notice of sale prescribed by NRS § 569.075. While NRS § 569.075 requires the

21   Department to publish notice of the sale of feral livestock, it does not actually require a

22   sale to take place. See id. (“The Department may sell all feral livestock which it has

23   gathered . . . .”). In addition, Plaintiffs allege that the Tribe—not the Department—entered

24   into a contract for sale of the horses. (ECF No. 1 at 5.) Finally, given that Plaintiffs have

25   no substantive property interest in the outcome of the procedures prescribed by the

26   statutes they reference, they are “not constitutionally entitled to insist on compliance with

27   the procedure itself.” Shanks, 540 F.3d at 1091.

28   ///

                                                   7
1           Plaintiffs have not shown a likelihood of success on the merits of the claims that

2    give this Court federal question jurisdiction, at least as they relate to horses other than

3    Lady. Accordingly, the Court will deny the Motion as it relates to those horses.

4           C.     § 1983 Claim as to Lady

5           Plaintiff Westlake may be able to demonstrate likelihood of success on the merits

6    of the § 1983 procedural due process claim as it relates to Lady. To obtain relief on a

7    procedural due process claim, the plaintiff must establish the existence of “(1) a liberty or

8    property interest protected by the Constitution; (2) a deprivation of the interest by the

9    government; [and] (3) lack of process.” Portman v. County of Santa Clara, 995 F.2d 898,

10   904 (9th Cir. 1993).

11          Plaintiffs allege that Plaintiff Westlake has a property interest in Lady and that

12   Defendants Farris or Miller authorized Lady to be removed from privately owned land

13   without notice and an opportunity to be heard. (ECF No. 1 at 5-6.) The Court assumes

14   without deciding as this preliminary stage that Westlake’s property interest in Lady is

15   protected by the Constitution as opposed to state tort law. See Daniels v. Williams, 474

16   U.S. 327, 332 (1986) (“Our Constitution deals with the large concerns of the governors

17   and the governed, but it does not purport to supplant traditional tort law in laying down

18   rules of conduct to regulate liability for injuries that attend living together in society.”).

19   Nevertheless, there is insufficient evidence in the record to determine whether Defendants

20   Farris or Miller actually issued a brand inspection clearance certificate for Lady. The

21   parties stated at the Hearing that no one actually knows where Lady is presently located,

22   and there is dispute about whether Lady was actually rounded up. In addition, none of the

23   declarations that Plaintiffs submitted show that Lady in particular was rounded up. (See

24   ECF Nos. 2-1 (declaration of Thomas Baker); 2-3 (declaration of Colleen Westlake); 30-1

25   (declarations of Palomino Valley residents).) Accordingly, the Court will hold an evidentiary

26   hearing to determine, among other things, whether Defendants Farris or Miller actually

27   issued a brand inspection clearance certificate for Lady.

28   ///

                                                   8
1           Defendants Farris and Miller argued at the Hearing that the Court lacks subject

2    matter jurisdiction because the Complaint names Farris and Miller in their official

3    capacities rather than their individual capacities. Plaintiffs asserted that Farris and Miller

4    are named in both their official capacities and individual capacities. To the extent that

5    Plaintiffs name Farris and Miller in their official capacities, they are immune from suit.

6    Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995), as amended (Jan. 23, 1996).

7    However, “a section 1983 suit against state actors necessarily implies a suit against the

8    defendants in their personal capacities.” Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968,

9    973 (9th Cir. 1994) (citing Price v. Akaka, 928 F.2d 824, 828 (9th Cir. 1990)). Accordingly,

10   the Court finds that Defendants have been named in their individual capacities.

11          Plaintiffs also allege that Defendant Cattoor functioned as a state actor when it

12   allegedly rounded up Lady (see ECF No. 1 at 4), but the Court disagrees. At the Hearing,

13   Plaintiffs’ counsel argued that Cattoor is a state actor under the public function test

14   described in Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003). Under that test, private

15   entities are considered to be state actors if they have been “endowed by the State with

16   powers or functions governmental in nature.” Id. at 1093. According to Plaintiffs’ counsel,

17   Cattoor was endowed with governmental powers or functions when it rounded up the

18   horses and sold them. But NRS § 569.045 suggests that anyone—not just the

19   Department—may round up horses. See NRS § 569.045(1) (emphasis added) (“Before

20   any person gathers any estrays or feral livestock, the person must cause notice of the

21   gathering to be published in a newspaper of general circulation within the county in which

22   the gathering is to take place.”). Further, Plaintiffs allege that the Tribe—not Cattoor—sold

23   the horses. (See ECF No. 1 at 5.) Accordingly, the Court finds that Plaintiff Westlake

24   cannot demonstrate likelihood of success on the merits of her § 1983 against Cattoor.

25   VI.    CONCLUSION

26          The Court notes that the parties made several arguments and cited to several cases

27   not discussed above. The Court has reviewed these arguments and cases and determines

28   that they do not warrant discussion as they do not affect the outcome of the Motion.

                                                   9
1             It is therefore ordered that Plaintiff’s Motion (ECF No. 2) is denied as it relates to

2    horses other than Lady. The Court defers ruling on the remainder of the Motion.

3             The Court will schedule an evidentiary hearing to determine whether Plaintiffs can

4    demonstrate a likelihood of success on the merits of their § 1983 claim as it relates to

5    Lady. The TRO issued on January 17, 2019, remains in place until the evidentiary hearing

6    concludes because Plaintiff Westlake continues to face a risk of irreparable harm and

7    because prohibiting Defendants from slaughtering Lady will not impose significant

8    hardship. Accordingly, Defendants remain prohibited from slaughtering or taking to

9    slaughter Plaintiff Westlake’s horse Lady.

10            The parties should be prepared to address the following issues at the evidentiary

11   hearing: (1) whether there is any evidence that Lady was actually rounded up and taken

12   from Palomino Valley or any evidence that Lady is actually still in Palomino Valley; (2)

13   whether there is any evidence Defendants Farris or Miller acted intentionally in issuing a

14   brand inspection clearance certificate for Lady; and (3) security under Fed. R. Civ. P.

15   65(c).

16            DATED THIS 31st day of January 2019.

17

18
                                                         MIRANDA M. DU
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27
28

                                                    10
